Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-2, 5, 10-11, 13-14 and 18-25 have been considered but are not persuasive.
Regarding Applicant’s argument that the surge tank of Morris is not built for roadable transport of sand, the Examiner respectfully disagrees. The surge tank (122) of Morris is intended to be located on a trailer for the appropriate placement of the surge tank and other associated equipment (blender, etc.) (Morris - Column 7, Lines 42-48). As illustrated in Morris, Figure 1, the trailer requires being located adjacent container 102. Also noted is the existence of multiple element 102s in the drawing. In such an instance where there was in fact only one hopper 122 on a single trailer, said single trailer would require repositioning from the first 102 to the second 102, at which point the auger system attached to 122 would be turned off - effectively stopping the flow of sand - and the trailer would be moved. This capability is clearly exhibited by Morris thus exemplifying the claimed “roadable” feature. 
	All arguments are believed to be addressed by this response.

Claim Interpretation
The claims contain functional recitations and other statements of intended use that do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.


Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “four rectilinear sidewall” which appears to be an error and should be corrected to “four rectilinear sidewalls”.  
Claims 18 and 19, while using the correct identifier “Previously Presented”, incorrectly show a previously-entered amendment of claim dependency where “17” is lined through.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


As Applicant has stated on the record that the preamble of claim 1 is intended to place the claim in Jepson format, the subject matter disclosed therein is considered to be known in the art.

Claims 1-2, 5, 10-11, 13, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eiden III et al (US 10,618,744) in view of Morris et al (US 10,076,733).
Eiden III et al (US 10,618,744) discloses the following:
1. A sand distribution system that includes at least one roadable proppant container (22) for use in transporting containerized sand, the container having four rectilinear sidewalls descending to a hopper, the hopper discharging through a bottom discharge opening that is covered by a discharge gate, the discharge gate being selectively moveable between a gate closed position to place the container in a 

Eiden fails to specify the use of a vibrator assembly or the container specifically being filled with wet sand.

It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

In this instance, the claim language “being filled with wet sand” is an intended use step recited in an apparatus claim. Eiden is capable of being filled with sand of any type, which includes wet sand.
Morris et al (US 10,076,733) teaches the claimed improvement wherein a proppant container (122) being filled with wet sand when made ready in a roadable condition (122 being located on a trailer with the metering system turned off is considered “roadable”) while the gate is in a closed position (considered analogous to the disclosed auger/metering system of Morris as they perform the same function of controlling the flow of sand out of the hopper); anda vibrator assembly (202) mounted directly contacting the proppant container to facilitate dispensation of wet sand when the wet sand is in the container and the gate is in the open position (the auger/metering system is in use, allowing sand to move through the hopper).
As presented, the use step reciting “roadable condition” is not structurally different from the containers of Eiden or Morris. Both element 22 of Eiden and 122 of Morris are capable of being placed in a “roadable condition” as both are disclosed as being locatable on trailers. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the concept of a vibrator assembly (202) on a wet sand container (122) as taught by Morris to the invention of Eiden for the expected benefit of more efficiently dispensing sand from the container.

2. The combination discloses the sand distribution system of claim 1, wherein the improvement further comprises the vibrator assembly contacting the hopper (Morris - the container is also a hopper according to Col 4, Lines 33-35).  

5. The combination discloses the sand distribution system of claim 1, further comprising a conveyor sled (Eiden - 10) having a conveyor belt, the improvement further comprising means for mitigating vibration transmitted from the proppant container to the conveyor belt. (Morris provides dampening systems between a vibrating container and a stand located below it - see elements 306).  

10. The combination discloses the sand distribution system of claim 1, wherein the improvement further comprises a plurality of vibrator assemblies mounted on each proppant container.  (Morris - Figure 4A shows 2 vibrators 202 attached to each container 122)

11. The combination discloses the sand distribution system of claim 1, wherein the improvement further comprises a single vibrator mounted on the proppant container.  (Morris discloses wherein each tank is said to have one or more vibrator components, Col 6, Lines 48-50.)

13. The combination discloses the sand distribution system of claim 1, wherein the improvement further comprises an interior wash system (Morris - spray bar 310 and related moisturizing elements, not shown, but mentioned in Column 9, Line 43 - Column 10, Line 2) arranged to facilitate the dispensation of sand from within the container.  

18. The combination discloses the sand distribution system of claim 5, however fails to specify having a separate stand.

Eiden illustrates wherein both the container and the conveyor share a stand.

However, using a separate stand is considered merely a rearrangement of essential working parts which is considered an obvious design choice since it has been held that rearranging parts of an invention involves only routine skill in the art. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the means for mitigating included a separate stand spaced apart from the conveyor sled (Eiden - Figure 2) such that space exists between the container stand and the separate stand for the expected benefit of not requiring a specialized damper but rather simply using existing 

20. The combination discloses the sand distribution system of claim 1, wherein the improvement further comprises the container having a supportive frame (Eiden - 28), and an interior space defined by a top, four opposed vertical sidewalls, and a bottom hopper (Eiden - Figure 2 shows such) with a discharge opening that is covered by the gate (Eiden - Figure 2 as well as others).

21. The combination discloses a method of hydraulic fracturing to stimulate a well, comprising: 
delivering a plurality of proppant containers (Eiden - 22) filed with wet sand according to claim 1 to a location where a hydraulic fracturing operation is being performed, and vibrating the proppant containers (As taught by Morris) to dispense the wet sand in support of the hydraulic fracturing operation.  
(Eiden is silent about the sand being wet or dry. Similarly, Morris provides no protection for the sand during transport. In light of the lack of information, the concept of having any moisture level taken in by the sand from its initial location prior to being loaded into containers 22 of Eiden is considered a naturally occurring phenomenon.)

22. The combination discloses the method of hydraulic fracturing according to claim 21, where the method further comprises a step of washing (Morris - via spray bar 310 and associated, not shown, equipment as recited in Column 9, Line 43 - Column 10, Line 2) the wet sand from within the containers onto a sand motive mechanism positioned beneath the proppant container (Eiden - 10).  

23. The combination discloses the method of hydraulic fracturing according to claim 22, wherein the sand motive mechanism is a drag link mechanism (Eiden - conveyor belt 10 understood to be analogous to and art equivalent of a drag link mechanism.)

24. The combination discloses the method of hydraulic fracturing according to claim 22, wherein the sand motive mechanism is a trough (Eiden - Figure 5 appears to show a trough structure 20 that aids in the movement of sand.)



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eiden III et al (US 10,618,744) in view of Morris et al (US 10,076,733) and further in view of Oklejas Jr. (US 2020/0197883).
14. The combination discloses the system of claim 1, however is silent about the use of a flow controller.

Oklejas (US 2020/0197883) teaches a flow controller (864) operating programmatically in conjunction with pumps and sensors (Paragraph [0190]) to operate a sand distribution system in an automated manner according to program instructions for making adjustments to meet a specification for frac fluid parameter requirements during the performance of a hydraulic fracturing operation. (Figure 9C).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the flow controller as taught by Oklejas to the combination of Eiden in view of Morris for the expected benefit of maintaining required operational parameters of the proppant during injection/blending operations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eiden III et al (US 10,618,744) in view of Morris et al (US 10,076,733) and further in view of KR 2008092173.
19. The combination discloses the sand distribution system of claim 5, however fails to specify wherein the means for mitigating includes the conveyor belt being fully supported by dampers.

KR 2008092173, however illustrates a conveyor system comprising a hopper (10), a conveyor below (20) and a damper (32).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the claimed conveyor belt being fully supported by dampers, as taught by KR 2008092173 to the combination for the expected benefit of prolonging the life of the conveyor by alleviating the stress of the vibrations of the hopper onto it.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/

Art Unit 3679